Citation Nr: 0829676	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  06-35 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 
 
2.  Entitlement to service connection for bilateral 
trench/immersion foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 until 
January 1966.  He served in Vietnam.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2005 
rating determinations of the VA Regional Office in St. 
Petersburg, Florida that denied service connection for 
bilateral hearing loss and bilateral trenchfoot.

The veteran was afforded a personal hearing at the RO in July 
2008 before the undersigned Veterans Law Judge sitting at St, 
Petersburg, Florida.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he now has bilateral hearing loss as 
the result of acoustic trauma in service for which service 
connection should be granted.  He presented testimony on 
personal hearing in July 2008 to the effect that as a 
grenadier in Vietnam, he was exposed to heavy artillery fire, 
sustained firefights, Vietcong mortar rounds, grenades, 
helicopters, and machine gun fire without the benefit of ear 
protection.  He related that friends and family members 
noticed his hearing impairment and that he was speaking 
louder than others immediately after discharge from active 
duty.  The veteran said that he went to a doctor not long 
after he and his wife married [in 1966] and was told he had 
hearing loss.  His DD-214 documents a military occupational 
specialty in light weapons infantry, and that he received 
several decorations and citations that included Sharpshooter 
(rifle M-14), Marksman (pistol .45) and the Combat Infantry 
Badge.

Review of the record reflects that the appellant was afforded 
a VA audiology examination for compensation purposes in 
October 2005.  Although the opinion rendered at that time was 
by an individual who clearly has the expertise to opine on 
the matter at issue, the Board concludes that the appellant 
should be examined by a medical provider with a specialty in 
ear diseases to provide a definitive opinion in this matter.  
Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service. Horowitz v. Brown, 5 Vet. App. 217 
(1993).

In statements in the record and on personal hearing in July 
2008, the appellant asserted that he spent a great deal of 
time in the bush in Vietnam in very moist conditions, and 
that his feet were constantly wet for up to weeks at a time.  
He testified that when he was able to take off his boots and 
change his socks, his feet were very uncomfortable and had a 
white color.  He now asserts that he has chronic skin changes 
of both feet or trenchfoot related to service in Vietnam for 
which service connection should be granted.  There is a 
private medical report of record dated in May 2006 that 
diagnoses trenchfoot and ascribes it to service in Vietnam.  
The veteran has requested a VA examination.  The Board 
observes that the appellant has never had a VA examination 
for compensation purposes in this regard and agrees that a VA 
examination is indicated to review the evidence in its 
entirety and to provide a medical opinion to corroborate the 
private examiner's finding.   .

The fulfillment of the VA's statutory duty to assist includes 
affording a VA examination by a specialist when indicated, 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Board notes that the veteran reports 
receiving VA outpatient treatment for the claimed disorders.  
The most recent records date through October 11, 2005.  As VA 
has notice of the existence of additional clinical data, they 
must be retrieved and associated with the other evidence 
already on file. See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA 
outpatient treatment records dating from October 12, 2005 
should be requested and associated with the claims file.  

As well, the veteran testified that he also obtained 
treatment for hearing and foot disorders from private 
physicians.  The appellant should thus be requested to 
provide authorization for release of medical records from his 
private physicians if he so desires.

Accordingly, the case is REMANDED for the following actions:

1.  VA clinical records dating 
from October 12, 2005 should be 
retrieved and associated with the 
claims folder.

2.  The veteran should be 
contacted and requested to 
identify all healthcare providers 
he can recall, VA and non VA, who 
have treated him for hearing loss 
and foot problems since service.  
He should be asked to complete and 
return the appropriate release 
forms so that VA can obtain any 
identified evidence if not already 
of record.

3.  After a reasonable time for 
receipt of additional records, the 
appellant should be scheduled for 
examination by a VA dermatologist 
or podiatrist to determine whether 
he now has disability of the feet 
characterized as trench or 
immersion foot that is related to 
service.  The claims file and a 
copy of this remand must be made 
available to the examiner 
designated to examine the veteran.  
All clinical findings should be 
reported in detail and correlated 
to a specific diagnosis.  A 
comprehensive clinical history 
should be obtained.  Based on a 
thorough review of the evidence of 
record, the examiner should 
provide an opinion, with complete 
rationale, as to whether it is at 
least as likely not (50 percent 
probability or more) that the 
veteran now has a skin disease of 
the feet that is related to the 
conditions he experienced during 
service, and why or why not.  The 
opinion should be set forth in 
detail.

4.  The appellant should be 
scheduled for a medical 
examination by an ear specialist 
to determine whether or not he 
currently has hearing loss that is 
related to his period of active 
military service.  All indicated 
tests and studies should be 
performed, and all clinical 
findings should be reported in 
detail and correlated to a 
specific diagnosis(es).  The 
claims file and a copy of this 
remand should be made available to 
the physician designated to 
examine the appellant.  A 
comprehensive clinical history 
should be obtained.  The 
examination report should include 
discussions of the veteran's 
documented medical history and 
assertions.  Based on a thorough 
review of the evidence of record, 
the examiner should provide an 
opinion, with complete rationale 
in a comprehensive narrative 
report, as to whether it is at 
least as likely as not (50 percent 
probability or more) that current 
hearing loss is related to active 
service, or whether it is more 
likely of post service onset, and 
why or why not.  

In formulating their medical 
opinions, the examiners are asked 
to consider that the term "at 
least as likely as not" does not 
mean "within the realm of 
possibility, rather that the 
weight of the medical evidence 
both for and against the 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against causation.

5.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  Copies of the examination 
notifications should be included 
in the claims folder.  Failure to 
appear for examination should be 
noted in the file.

6.  The RO should ensure that the 
medical reports requested above 
comply with this remand, 
especially with respect to the 
instructions to provide competent 
medical opinions.  If a report is 
insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If a benefit is 
not granted, the veteran and his 
representative should be furnished 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the record is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

